DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 8/6/2021.

3.	The application has been amended as follows: 
           Claim 1 (Recently Amended) An aspirator for an inflatable device assembly, the aspirator comprising: 
           a housing; 
           an inlet flap biased away from an interior of the housing; 
           a pressure relief flap biased toward the interior of the housing and pivotably coupled to at 
          a manifold located in the interior of the housing and configured to output a primary gas flow toward an outlet of the housing; and 
          a nozzle fluidly coupled to the manifold, wherein the nozzle is configured to output the primary gas flow to the manifold.
	
Claim 8. (Recently Amended) An evacuation assembly, comprising: 

an aspirator fluidly coupled to the inflatable slide, the aspirator comprising: 
a housing; 
an inlet flap biased away from an interior of the housing; 
a pressure relief flap biased toward the interior of the housing and pivotably coupled to 
wherein when the pressure relief flap is in an open vent position fluid may flow from an interior of the inflatable slide to an area exterior of the housing; 
a manifold located in the interior of the housing and configured to output a primary gas flow toward an outlet of the housing; and a nozzle fluidly coupled to the manifold, wherein the nozzle is configured to output the primary gas flow to the manifold.

	Claim 10. (Recently Amended) The evacuation assembly of claim 8, wherein the pressure relief flap is pivotably coupled to the 

	Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: The present invention is directed to the method of detecting the presence of ice crystals in an environment.  Each independent has unique distinct feature “the aspirator comprising: a housing; an inlet flap biased away from an interior of the housing; a pressure relief flap biased toward the interior of the housing and pivotably coupled to the inlet flap, wherein the pressure relief flap is configured to be located exterior to the inflatable device, and wherein when the pressure relief flap is in an open vent position fluid may flow from the interior of the housing to an area exterior of the housing” in combination with the manner claimed.  The closed prior art(s) Renz et al. [US 2010/0266424] discloses an aspirator housing includes an inlet flap (28) and a pressure relief valve (62), Renz et al. fail to show the relief valve (62) is coupled to the inlet flap, Lagen et al. [US 5,002,462] discloses an inlet flap and a relief valve (74), Lagen fails to specifically mention that the relief valve 74 is pivotal coupled to the inlet flap.  The prior arts disclose similarly to the invention; accept for the distinction feature above.  Therefore, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685                                                                                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685